Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Curtis Allen Young appeals the district court’s order denying his motion seeking a reduction of his sentence under 18 U.S.C. § 3582(c)(2) (2006). We court review the denial of a § 3582(c)(2) motion for abuse of discretion. United States v. Munn, 595 F.3d 183, 186 (4th Cir.2010). We have reviewed the record and conclude that, as the district court held, Young is ineligible for the reduction he seeks. Id. at 187. To the extent Young also seeks a reduction of his sentence under Amendments 599 and 750 of the Sentencing Guidelines, neither amendment is assists him.

AFFIRMED.